Citation Nr: 1627480	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  11-23 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than April 5, 2001 for Level III evaluation for spina bifida.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Appellant is the daughter of a Veteran who served in the military from March 1966 to March 1969.  

This issue comes before the Board of Appeals for Veterans Claims (Board) on appeal from an October 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant attended a hearing before the Board in May 2016.  A transcript of that hearing has been associated with the claim. 


FINDING OF FACT

Giving the Appellant the benefit of the doubt, the Board finds that the Appellant had complete bladder incontinence prior to April 2001.  


CONCLUSION OF LAW

The criteria for an assignment of Level III for spina bifida effective June 28, 1999 have been met.  38 U.S.C.A. § 1805 (West 2014); 38 C.F.R. § 3.814 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants an earlier effective date for Level III for spina bifida from the date of her original claim, which constitutes a complete grant of the Appellant's claim as Level III is the maximum rating for spina bifida.  Therefore, in view of the fact that the full benefit sought by the Appellant is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Earlier Effective Date

VA shall pay a monthly allowance based upon the level of disability to or for a child who is suffering from spina bifida and is a child of a Vietnam veteran.  38 U.S.C.A. § 1805; 38 C.F.R. § 3.814(a).    

The Board notes that the rating criteria were modified in 2001 with an effective date of April 5, 2001.  Therefore, the consideration of an earlier effective date for a Level III assignment must address only the prior version of the rating criteria.  

Under the earlier version of the rating criteria, the level of disability suffered by the child is determined in accordance with the following criteria:   

(1) Level I:  The child is able to walk without braces or other external support (although gait may be impaired), has no sensory or motor impairment of upper extremities, has an IQ of 90 or higher, and is continent of urine and feces. 

(2) Level II:  Provided that none of the child's disabilities are severe enough to be evaluated at Level III, and the child: is ambulatory, but only with braces or other external support; or, has sensory or motor impairment of upper extremities, but is able to grasp pen, feed self, and perform self-care; or, has an IQ of at least 70, but less than 90; or, requires drugs or intermittent catheterization or other mechanical means to maintain proper urinary bladder function, or mechanisms for proper bowel function.  

(3) Level III:  The child is unable to ambulate; or, has sensory or motor impairment of upper extremities severe enough to prevent grasping a pen, feeding self, and performing self-care; or, has an IQ of 69 or less; or, has complete urinary or fecal incontinence.  38 C.F.R. § 3.814(d)(1) (2001). 

For a child with spina bifida to be evaluated at Level I, each of any existing neurological disabilities would have to fall into the least impaired range described above.  If at least one of the claimant's neurological impairments falls into the middle range, the individual will be rated at Level II.  Furthermore, if at least one of the disabilities falls into the highest level of impairment, the individual will be rated at Level III.  62 Fed. Reg. 23726 (May 1, 1997).

The Appellant asserts that she is entitled to an earlier effective date than April 5, 2001 for the grant of Level III benefits for spina bifida.  From June 28, 1999 to April 5, 2001, the Appellant is assigned a Level II rating for spina bifida.  To receive a higher disability rating, the evidence must show that the child is unable to ambulate, has sensory or motor impairment of the upper extremities severe enough to prevent grasping a pen, feeding self, and performing self-care, has an IQ of 69 or less, or has complete urinary or fecal incontinence.  In this case, the Appellant asserts that she has complete urinary or fecal incontinence. 

The Appellant testified at the hearing before the Board in May 2016 that she has continuously experienced bladder incontinence throughout her life.  She noted the use of protective pads that are rarely dry.  She also noted that she sleeps with a waterproof sheet that is also rarely dry.  She feels no urges and has no muscle control.  She cannot tell when her bladder empties.  Although she attempts to manage the disability with intermittent catheterization and frequent voiding, the Appellant reported leakage on an almost daily basis. 

The Board notes that the Appellant is competent to testify as to bladder incontinence as it is a symptom capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  The Board finds the Appellant to be competent and credible.  The Board also notes that the record does not contain medical evidence during the period on appeal that contradicts the Appellant's lay statements.  

Therefore, resolving all reasonable doubt in favor of the Appellant, the Board finds that an assignment of Level III is warranted for spina bifida throughout the period on appeal.  


ORDER

Entitlement to an effective date of June 28, 1999 for Level III evaluation for spina bifida is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


